Citation Nr: 1514152	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for a service-connected left hip disability.

2.  Entitlement to a disability rating higher than 10 percent for a service-connected right hip disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2008 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2011, the Veteran testified at an RO formal hearing.  

The Veteran was scheduled to testify at a Board hearing to be conducted in March 2015; however, he withdrew his hearing request and appeal prior to the date of the scheduled hearing.


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed statement indicating that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in February 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed statement that he wished to withdraw his appeal.  Thus, the Veteran has withdrawn this appeal, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


